STONE, Circuit Judge.
I concur in the result because I agree that the evidence of repetition in this case was such that under the present circumstances its effect could not be removed from the jury even by the clear, forcible charge of the court, and this left in their minds the effect of the evidence with no aid in properly considering it from the court through the charge, or counsel through argument.
I dissent from the rule that one who originates a slander cannot be held for damages arising from repetitions which are the natural and probable consequences of the original utterance. The majority opinion bases this rule upon two grounds, to wit: First, that it is a *84settled rule of law; and, second, that there exists a difference between libel and slander which cannot justify the rule in cases of slander. I am unable to assent to such views. Of 12 witnesses 10 were interrogated along the same line, which may be illustrated by the following from the testimony of witness Crimmen:
“Q. Was it reported and did you hear the reports on the streets of Water-town and Sioux Falls, during the month of December, 1914, that Mr. Maytag had charged Mr. Cummins with stealing coal, or words to that effect? A. Yes, sir; I did.”
The interrogation of the other two was as follows:
C. A. Wooley: “Q. Following the 18th day of December, 1914, and in the early part of 1915, was it currently reported in Sioux City, to your Knowledge, that Mr. Cummins had been discharged from the South Dakota Central Kail-way Company because of being charged with irregularities in connection with the loss of coal? A. I heard the statement. Yes, sir.”
A. E. Ayres: “Q. On or about that time, Mr. Ayres, did you hear rumors in 'Sioux Falls to the effect that Mr. Cummins had been discharged by reason of having been charged by Mr. Maytag with theft or stealing coal and other property from the railroad company? A. I heard that Mr. Cummins had been discharged for a cause, but I didn’t hear by what agency or by whom.
“Q. What was the cause as you heard it? A. Shortage in his accounts.”
The decisions are in conflict as to whether evidence of unauthorized and unprivileged repetitions of a defamation by third parties, or evidence of' rumors and reports along the line of the defamatory statements are admissible, as affecting the amount of damages. The cases excluding such evidence are based upon the theory that damage flowing from such repetitions, rumors, or reports is not the proximate result of the original utterance, unless authorized or intended by defendant. This is an application to the law of defamation of the general rule that the intervention of an independant illegal act breaks the causal chain, since the defendant cannot be held to have, anticipated and (without other evidence thereof) intended the unlawful act of another as the consequence of his wrong. The rejection of the above character of evidence in defamation cases is followed in England, Alabama, California, Massachusetts, New York, and Wisconsin. Ward v. Weeks, 7 Bing. 211; Age-Herald Publishing Co. v. Waterman, 188 Ala. 272, 287, 66 South. 16, Ann. Cas. 1916E, 900; Hereford v. Combs, 126 Ala. 369, 380, 28 South. 582; Carpenter v. Ashley, 148 Cal. 422, 426, 83 Pac. 444, 7 Ann. Cas. 601; Burt v. Advertiser Newspaper Co., 154 Mass. 238, 28 N. E. 1, 13 L. R. A. 97 (opinion by Mr. Justice Holmes) ; Elmer v. Fessenden, 151 Mass. 359, 362, 24 N. E. 208, 5 L. R. A. 724 (opinion by Mr. Justice Holmes) ; Shurtleff v. Parker, 130 Mass. 293, 296, 39 Am. Rep. 454; Hastings v. Stetson, 126 Mass. 329, 331, 30 Am. Rep. 683; Leonard v. Allen, 65 Mass. (11 Cush.) 241; Stevens v. Hartwell, 11 Metc. 542; Bassell v. Elmore, 48 N. Y. 561, 564; Fowles v. Bowen, 30 N. Y. 20; Terwilliger v. Wands, 17 N. Y. 54, 72 Am. Dec. 420; Austin v. Bacon, 49 Hun, 386, 3 N. Y. Supp. 587; Olmsted v. Brown, 12 Barb. 657; Gough v. Goldsmith, 44 Wis. 262, 28 Am. Rep. 579. None of the above cases is based upon any presence of hearsay evidence, nor any difference between libel and *85slander affecting this question. The sole ground is as stated above. That this is the only ground is further shown by such cases as Fowles v. Brown, 30 N. Y. 20, 22, cited above and in the majority opinion, where the originator of the slander was held liable when the repetition was lawful, being privileged. The Delaware case, Cameron v. Cockran, 2 Marv. 166, 42 Atl. 454, cited in the majority opinion, was from the superior court. The two Iowa cases cited, Zurawski v. Reichmann, 116 Iowa, 388, 90 N. W. 69, and Prime v. Eastwood, 45 Iowa, 640, do not hold that such evidence is never admissible, but that it is inadmissible unless “the circumstances under which it was' repeated” be shown, clearly intimating that under some circumstances it would be admissible. The Texas case cited, King v. Sassaman (Tex. Civ. App.) 54 S. W. 304, contained no such question. The point there was one of variance between words' said and those proven. As to that the court said defendant was liable for what he had actually said, not for what others might say he had said. The opposed doctrine that such evidence is admissible in defamation cases is based upon the theory that defendant is responsible for the natural and probable consequences of his utterance and whether the subsequent repetition or rumor is such a consequence is a matter of fact ordinarily to be determined by the jury. This view is supported in the federal courts, Arkansas, Connecticut, Minnesota, and Rhode Island. Merchant’s Ins. Co. v. Buckner, 98 Fed. 222, 39 C. C. A. 19 (6th C. C. A., opinion by Mr. Justice Day) ; Williams v. Fulks, 113 Ark. 82, 167 S. W. 93; Moore v. Stevenson, 27 Conn. 14; Zier v. Hofflin, 33 Minn. 66, 21 N. W. 862, 53 Am. Rep. 9; and Rice v. Cottrel, 5 R. I. 340. In McBride v. Ledoux, 111 La. 398, 35 South. 615, 100 Am. St. Rep. 491, it was held that there was no responsibility for an unauthorized repetition of a communication which was privileged when made by defendant. In Wheaton v. Beecher, 79 Mich. 443, 44 N. W. 927, it was left to the jury to determine whether the defendant “procured” the publication of the defamation in a newspaper when he communicated it to a reporter of that paper. With the decisions of respectable jurisdictions conflicting I see no reason for deciding that the matter has been authoritatively settled. This very case illustrates the doubtfulness of the question, for a capable trial judge first admitted and then excluded this testimony. While the question was not1 and is not a settled one, yet if it were true that all of the courts which had spoken had been one way that should not control in this jurisdiction, where there had never been any expression, if that view of the law were regarded as incorrect. Not infrequently federal courts refuse to follow earlier expressions of the highest courts of a state within the same territorial jurisdiction. If this conflict of law in the same jurisdictional limits is justifiable because it is the duty of each court to decide the law as its wisdom and conscience dictate, how much more should this be done where the authority relied upon is entirely from outside. This is peculiarly so in actions sounding in tort. Men may deal with titles and make contracts in view of what they think the law to be, as established by decisions, but they do not commit torts on -any such basis. As no *86decision controlling in this circuit exists, and as decisions outside the circuit conflict, this seems to me an instance where the justice of the contending views should be examined and a decision reached on that basis alone.
While recognizing the plausibility of the rule rejecting this evidence and the high authority supporting that view, I cannot think that it is correct. All compensatory damages are based upon injury actually suffered by the plaintiff because of defendant’s wrongful act and the amount of such damages by the extent of the injury. The injury from defamation is, as to extent, unique in one important feature. Usually the extent of injury depends almost entirely upon the extent of the circulation of the defamation. This has been recognized in this court (Palmer v. Mahin, 120 Fed. 737, 746, 57 C. C. A. 41), and in other jurisdictions, including some which hold third party repetitions, rumors, and reports inadmissible. Bigelow v. Sprague, 140 Mass. 425, 5 N. E. 144 (opinion by Mr. Justice Holmes); Fry v. Bennett, 28 N. Y. 324, 330; Dalton v. Dist. Court, 164 Iowa, 187, 193, 145 N. W. 498, Ann. Cas. 1916D, 695; and Farrand v. Aldrich, 85 Mich. 593, 48 N. W. 628. The very decisions which exclude this evidence when “unauthorized” by the defendant concede its importance and approve its admission if it is affirmatively shown that the defendant authorized or “intended” the repetition, rumor, or report. Clearly there should be very substantial reason for excluding evidence so vitally bearing upon the important inquiry as to the extent of injury and ensuing damages. The most fundamental rule in the law of proximate cause would not only sanction but compel the admission of this character of evidence. That rule is that a wrongdoer is answerable for the natural and probable results of his act, or, as often expressed, for such results as he might reasonably have anticipated. Certainly the repetition of a defamation or its ■ growth into a rumor or current report is a natural and probable result of its utterance and to be reasonably anticipated. That unfortunate result as surely follows and spreads as do the ever-widening circles from a stone thrown into water. The human weakness to repeat the unusual, the salacious, and the scandalous is an ever-present agency which common knowledge recognizes as needing only the impetus of a defamatory statement to awaken into full activity. The actually existing, well-known tendency and result should no,t, in my judgment, be obliterated by any presumption that persons will not commit an unlawful act by repeating slander. Why then should one who starts a false, malicious attack upon the character of a man or woman, with full knowledge that it will spread like wild fire, beheld innocent of the general conflagration?
The reason given for-this unusual freedom from responsibility is that there is a corollary to the above general rule to the effect that the intervention of an independent wrongful agency breaks the legal causal connection, and that the unprivileged repetition of a defamation is such an agency. Such a rule exists and such a repetition is. an independent wrongful agency. There is a prima facie ground, thérefore for the application of the rule. But nowhere is it more im*87portant to apply the basic axiom that “reason is the soul of the law” than when a rule of law, apparently applicable to a set of facts, re-suits in seeming injustice. This necessity is accentuated when the set of facts under consideration is not merely vagrant and unusual, but is typical of a large and important class of frequent recurrence. The reason and history of this rule require examination to determine whether a situation possibly within its letter is within its real intent and spirit.
Sedgwick in his work on Damages (9th Ed.) § 111b, has well said that—
“The legal distinction between what is proximate and what is remote is not a logical one, nor does it depend upon relations of time or space; it is purely practical, the reason for distinguishing between proximate and remote causes being a purely practical one.”
The practical reason for treating the intervention of a wrongdoer as an insulation breaking the causal connection is that such wrongdoer is nearer to the resulting injury, may himself be held in damages therefor, and the plaintiff should not be given a duplicate recovery. The origin and usual application of this rule connect it with the common character of tort where the injury is a single occurrence, as harm to person or property. As so applied this rule ordinarily accords well with the demands of justice. We are not concerned here with instances where the fault of the intervening wrongdoer was simply non-action in failing to nullify the effect of the wrongful act before it reached the plaintiff. However, a well-known exception or parallel rule is that where the original wrongdoer intended the result actually brought about by the intervening wrongdoer he is liable. The considerations of practical justice forming these rules seem to be as follows: That plaintiff should be allowed one complete recovery for an injury wrongfully inflicted; that this requisite is ordinarily sufficiently afforded when it is given against the active wrongdoer nearest in the causal sequence to the injury without looking further back; that it is unjust to permit a wrongdoer, who intended the injury and foresaw the intervention of the later wrongdoer, to escape liability. Keeping in mind these practical reasons for practical rules designed to work justice, the application of those rules to the tort of defamation may be tested. Having in view cause and effect, this tort is often unlike any other. Unless the entire claimed damage is special, the plaintiff is seeking to recover for the general damage done to his reputation. Knowing, as reasonable men, that this depends largely upon how widely the defamation has been spread, how can the jury intelligently gauge that damage, or how can the court later rule upon the justice of the amount of verdict if there be denial of all evidence upon that point? How is the plaintiff to be accorded his complete recovery, or how is the defendant to be protected against excessive recovery if neither party can show the extent of the injury? Another suggestion bearing upon the practical, substantial justice of the situation is this: The wider the circulation, the greater the damage, yet there is a correspondingly increasing difficulty, often impossibility, of the plaintiff being able to locate, for purposes of legal sat*88isfaction, all or any appreciable number of the talebearers whose busy-tongues have been set wagging to his grievous injury by defendant’s act. Leonard, C., in Bassell v. Elmore, 48 N. Y. 561, 568. So that, if the theory of the rule that responsibility ceases with the injury tO' his reputation in the minds of those to whom defendant communicated the defamation is really carried into practice, the plaintiff could require of the defendant but a minimum of the injury he had received. Yet every one knows that none of this entire injury would have been received had not the defendant set rolling the growing ball of defamation which has finally crushed the fairest one of plaintiff’s possessions. The publication may have been made under circumstances designed and shaped to prevent or confine its further circulation, and such are for the jury to consider. On the other hand, if intent is to govern,, why exclude the operation of a fundamental principle used throughout the law in determining intent, namely, that one is presumed to know and to intend the natural and probable consequences of his act. The question here is not of punitive damages and evil motive, but of compensatory damages and legal intent. Since the defamer must know what all men lcnow, that the natural and probable consequence-of publishing a defamation is its repetition and wide circulation, he should be held to intend that result and be held responsible for it. If he is thus responsible the measure of that responsibility lacks a gauge of fact, unless the extent of that repetition or circulation can-be shown.
Here an honorable man has been, the jury found, falsely and maliciously branded as a felon by his employer and in connection with that employment. The charge meets him when he seeks employment, shames his children among their schoolmates, ruins his credit, and blights the well-earned reputation of a lifetime. Defendant made the statement to seven different persons, of whom four testified affirmatively that they did not believe the charge, one denies hearing such-a charge, and two were not witnesses. If defendant is liable only for the injury done plaintiff’s reputation in the minds of these seven persons, the court would be puzzled, even under the existing liberal rule as to amount of verdicts in defamation cases, in upholding the jury assessment of $22,500. The effect upon these seven hearers is not the gist of plaintiff’s injury. It is: That having before borne a good' name, thereafter this charge originated by defendant became common rumor, so that it was widely known that defendant had made such an accusation, and that'because thereof, he (plaintiff) sought employment in vain, he suffered anguish on account of his children being shamed among their schoolmates, his credit was ruined, and his reputation besmirched. Whether this rule be applicable where the defendant is a mere conveyor of the defamation as distinguished from the originator thereof we need not inquire, because here the defendant was the originator. Nor do I think it necessary that the testimony show that any of the particular persons named in the petition as hearing the slander repeated it to others. Defendant is shown to have been the originator of the slander, and the repetitions covered by the testimony gave him as the origin. He sent out the poison, and it *89traveled everywhere under the sanction of his name. I cannot doubt that the rumors and reports which injured plaintiff are parts of the stream of which he alone was the source. To hold that this cannot be shown, nor defendant be held responsible therefor, does not meet my ideas of justice. As said by Leonard, C., in Bassell v. Elmore, 48 N. Y. 561, 568:
“A slanderous charge gets in circulation and is many times repeated until it often becomes impossible to trace it so that it shall appear to have been carried directly from the slanderer to the person from whom the pecuniary injury has been sustained by the party complaining. The rule is entirely too favorable for the malicious slanderer. He should be held responsible when it can be proven, as in this case, that the slander uttered did come to the knowledge of some person, who acted upon it to the pecuniary injury of the plaintiff.”
It is suggested that in this regard there is a difference between libel and slander, which justifies a difference in rule. No case suggests such a difference, and I see no basis therefor. Material divergencies based on differences between libel and slander should be sparingly made, and only where the basis therefor is very clear, because, as said by Judge Cooley in his work on Torts (3d Ed.) p, 366, “Slander and libel are different names for the same wrong accomplished in different ways.” Also see Newell’s Slander and Libel (3d Ed.) § 29.